Appeal from an award of the State Industrial Board. The questions presented are, first, whether at the time of the accident the claimant was an employee of the Universal Producing Company, and, second, whether the Industrial Board properly determined claimant’s weekly wages. The evidence clearly established that the claimant was an employee and that the rate adopted by the Industrial Board was in accordance with the law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.